DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/23/2020. Claims 1-3, 5-13, 15, 16, and 18 have been amended. No new claims have been added. No claims have been cancelled. Therefore, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected due to depending on the rejected claim 18 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent 3597846) in view of Hoshino (US PG Pub 20180140400).
In regard to Claim 1, Weiss discloses an oral irrigator assembly comprising: a base unit (Fig. 2, base 12) including a tube nest extending forward from a front face of the base unit (Fig. 2, tube nest 24 extends forward (seen as rightward in Fig. 2) from the surface of base 12 and includes backstop 26 and well 23), a tube recess defined around a periphery of the tube nest (Fig. 3, recess 28) and extending rearward of the front face in a direction opposite that of the tube nest (the recess is extending into the base 12 behind the tube next in order to provide space for the tubing as disclosed in Col. 3, lines 4-10), and a tube coupled to the oral irrigator handle (Fig. 2 shows hose 20 attached to handle 15 via outlet 22) and stored around the tube nest wherein a portion of the tube is stored within the tube recess (Col. 3, lines 4-10 discloses tubing 20 is stored in recess 28 around the tube nest 24).  
Weiss does not disclose a first magnet device positioned within the tube nest; an oral irrigator handle including a second magnet device that interacts with the first magnet device to magnetically couple the oral irrigator handle to the base unit (Fig. 16, Paragraph [0147] discloses this embodiment the handle of the irrigator is magnetically coupled to the base. The magnets are disclosed).
However, Hoshino discloses an oral irrigator (Paragraph [0145] Fig. 16, device 200) wherein an oral irrigator handle (Fig. 16, handle 220) magnetically couples the oral irrigator handle to the base unit (Fig. 16, support base 212 and Paragraph [0147] discloses the magnetic connection).
While a first magnet device and a second magnet device that interacts with the first magnet device is not explicitly shown in Fig. 16, Paragraph [0147] discloses the handle 220 and the base 212 are joined together by a magnetic force. A magnetic force requires two magnets of opposite poles in order for a magnetic connection to be made, thus there is inherently a first magnet device in the base 212 and a second magnet device that interacts with the first magnet device in handle 220 to magnetically couple the oral irrigator handle to the base unit in arrangement shown in Fig. 16.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle and base of the oral irrigator as disclosed by Weiss to each include a magnet as taught by Hoshino in order to more easily and reliably secure the attachment between the oral irrigator and its base via magnetic forces (Hoshino, Paragraph [0025]).
As a result of this combination, the limitation “a first magnet device positioned within the tube nest” is met because the magnetic connection as taught by Hoshino in Fig. 16 is between the bottom of the handle and the base upon which the handle sits. Weiss discloses this is also where the handle is placed (Col. 1, lines 63-66 discloses well 23 where the tube nest 24 and base meet). Therefore, the first magnet device would be placed at the bottom of the 
In regard to Claim 2, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the tube nest defines a cradle configured to at least partially receive the oral irrigator handle therein (Weiss; Fig. 2 & 3 depict a cradle, referred to as the well, which receives the handle 14).
In regard to Claim 3, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 2, wherein the first magnet device is defined as or positioned along an interior surface of the cradle (Hoshino Paragraph [0147] teaches the magnetic connection and Fig. 16 depicts the arrangement of the handle and the base magnetically coupled, which when applied to the arrangement of the handle and base disclosed by Weiss, would place the magnetic device along an interior of the cradle, i.e. the inside surface, such that the accommodation of the handle within the cradle is not interfered by the placement of the magnet device).  
In regard to Claim 4, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 3, wherein the cradle includes a shape complementary to that of the oral irrigator handle (Weiss; Fig. 2 depicts cradle/well 23 and handle 14 are both curved such that the shape of the cradle is complementary to the shape of the handle).  
In regard to Claim 6, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the oral irrigator handle automatically aligns into a correct storage position due to a magnetic engagement of the first magnet device and the second magnet device (Hoshino, Paragraph [0025] discloses the advantage that the user may not have to precisely align the handle to achieve a mounted (i.e. storage) position).
In regard to Claim 7, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 1, wherein the tube nest is tapered from the front face of the base unit to a front of the tube nest (Weiss; Col. 1, lines 63-65 discloses the well/cradle of the tube nest is tapered).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent 3597846) in view of Hoshino (US PG Pub 20180140400), as applied to claim 3 above, and in further view of Maddocks (US Patent 8199908).
In regard to Claim 5, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 3, but does not disclose wherein the tube nest includes interior ribs that support the first magnet device along the interior surface of the 4850-7855-6610\22Attorney Docket No. P262236.US.02cradle.
However, Maddocks teaches securing a magnet within a device including interior ribs that support the first magnet device along the interior surface (Col. 3, lines 45-59 & Fig. 6 disclose ribs 21-2 and 21-1 supporting magnet 23 within the surrounding elements for the purposes of securing magnets within parts (Col. 1, lines 12-16) via an interference fit (Col. 2, lines 42-45)).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the tube nest disclosed by Weiss as modified by Hoshino with the ribs taught by Maddocks in order secure the magnet taught by Hoshino to the interior surface beneath the cradle of the tube nest disclosed by Weiss.
Claims 8-12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent 3597846) in view of Hoshino (US PG Pub 20180140400), as applied to claim 1, and in further view of Kinoshita (JP02006140049A).
In regard to Claim 8, Weiss as modified by Hoshino discloses the oral irrigator assembly of claim 1, further comprising a control assembly comprising a second element arranged to selectively alter a second operating state of the oral irrigator assembly (Weiss discloses in Col. 1, lines 50-60 control knob 16 which selectively controls a pressure range).
 Weiss as modified by Hoshino does not disclose a first element arranged to selectively alter a first operating state of the oral irrigator assembly and a second element arranged to rotate at least partially about the first element.
However, Hoshino further teaches a first element arranged to selectively alter a first operating state of the oral irrigator assembly (Hoshino discloses in Paragraph [0049] a push activated power button 51 in order to turn the device on and off).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the control assembly disclosed by Weiss with the power button taught by Hoshino in order to provide a control to power the oral irrigator (compared to knob disclosed by Weiss which requires rotating back to an off position) in order to provide quick and immediate control over the power (Hoshino discloses a single button in Paragraph [0049] dedicated to power requiring only a single push).
Weiss as modified by Hoshino does not disclose the second element arranged to rotate at least partially about the first element.
However, Kinoshita discloses a multi-function control (Paragraph [0004] discloses rotary and push control) wherein a second element arranged to rotate at least partially about the first element (Paragraph [0012]; Fig. 1, push button 161 and rotary control 130 in order to integrate multiple controls, such as a push button disclosed in Hoshino and a rotary switch disclosed in Weiss, compactly together as disclosed in Paragraph [0008]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rotary control disclosed by Weiss and the push button control Hoshino into one multi-functional control wherein the knob portion rotates about the push button portion as taught by Kinoshita in order to provide a compact and integrate control assembly (Kinoshita; Paragraph [0008]) to control both power (Hoshino Paragraph [0049]) and pressure (Weiss Col. 1, lines 50-60).
In regard to Claim 9, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 8, wherein the first element is a push button operable to turn the oral irrigator assembly on and off (Paragraph [0049] of Hoshino discloses the push button is for power); and the second element is a knob operably coupled to a control valve to adjust at least one of a pressure and a volume of a fluid expelled through an oral irrigator handle (Weiss; Col. 1, lines 50-60 disclose the rotary control is for pressure adjustment of the expelled fluid).  
In regard to Claim 10, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 9, wherein the knob circumferentially surrounds the push button (Kinoshita – Fig. 1. Push button 161 centered inside rotary knob 130. This is the configuration the push button of Hoshino and the rotary switch of Weiss have been modified to take).  
In regard to Claim 11, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 8, wherein the first element moves axially along an axis about which the second element rotates (Kinoshita; push button is centered within knob 130 thus the pushing action is acting in the same axis the rotary knob rotates about).  
In regard to Claim 12, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 8, wherein at least a portion of the first element extends through the second element (Kinoshita; Fig. 2 depicts a cross section wherein the push button 161 has an arm extending through the rotary element to interact with electrical functional unit 170).  
In regard to Claim 13, Weiss discloses an oral irrigator assembly comprising: a base (Fig. 2, tank 11) including a pressure assembly (Col. 1, lines 51-56 discloses the tank 11 supplies water at a pressure); an oral irrigator handle fluidly coupled to the fluid reservoir and the pressure assembly (Fig. 2 shows hose 20 attached to handle 15 via outlet 22; Col. 2, lines 1-4 discloses the hose delivers the water), and wherein the knob is coupled to the pressure assembly to adjust at least one of a pressure and a volume of a fluid expelled through the oral irrigator handle upon movement of the knob (Col. 1, lines 50-60 control knob 16 which selectively controls a pressure range of the expelled fluid).  
Weiss does not disclose a fluid reservoir removably coupled to the base; the oral irrigator handle magnetically coupled to the base; and a control assembly including a push button at least partially surrounded by a knob, wherein the push button includes a leg arranged to extend through a housing of the base and selectively engage a power button to turn the oral irrigator assembly on and off.
However, Hoshino discloses a fluid reservoir removably coupled to the base (Paragraph [0147] discloses a tank is detachably mounted to the base. Paragraph [0117] discloses the tank may be filled and then subsequently mounted to the base. This would allow the user to maneuver only the tank to a source of water instead of the entire assembly).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the tank disclosed by Weiss with the removable tank taught by Hoshino in order to allow the user to remove the tank in order to take it to a source of water to refill (Hoshino; Paragraph [0117]) and also allows better cleaning of the tank while separated from the base.
Weiss as modified by Hoshino does not disclose the oral irrigator handle magnetically coupled to the base; and a control assembly including a push button at least partially surrounded by a knob, wherein the push button includes a leg arranged to extend through a housing of the base and selectively engage a power button to turn the oral irrigator assembly on and off.
However, Hoshino does further teach the oral irrigator handle magnetically coupled to the base (Fig. 16, Paragraph [0147] discloses this embodiment the handle of the irrigator is magnetically coupled to the base for the purposes of more reliably connecting the irrigator to the base without precise alignment as disclosed in Paragraph [0025]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle and base of the oral irrigator as disclosed by Weiss to each include a magnetic connection as taught by Hoshino in order to Hoshino, Paragraph [0025]).
Hoshino goes on to teach a control assembly including a push button to turn the oral irrigator assembly on and off (Paragraph [0049] discloses a push button for power).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the control assembly disclosed by Weiss with the power button taught by Hoshino in order to provide a control to power the oral irrigator (compared to the knob disclosed by Weiss which requires rotating back to an off position) in order to provide quick and immediate control over the power (Hoshino discloses a single button in Paragraph [0049] dedicated to power requiring only a single push).
Weiss as modified by Hoshino does not disclose a push button at least partially surrounded by a knob, wherein the push button includes a leg arranged to extend through a housing of the base and selectively engage a power button to turn the oral irrigator assembly on and off.
However, Kinoshita discloses a multi-function control (Paragraph [0004] discloses rotary and push control) wherein a push button at least partially surrounded by a knob (Paragraph [0012]; Fig. 1, push button 161 and rotary control 130 in order to integrate multiple controls compactly together as disclosed in Paragraph [0008]), wherein the push button includes a leg arranged to extend through a housing of the base and selectively engage a power button (Kinoshita; Fig. 2 depicts a cross section wherein the push button 161 has a leg extending through the rotary element to interact with electrical functional unit 170, which in the case of the button taught by Hoshino
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rotary control disclosed by Weiss and the push button control taught by Hoshino into one multi-functional control wherein the knob portion rotates about the push button portion as taught by Kinoshita in order to provide a compact and integrate control assembly (Kinoshita; Paragraph [0008]) to control both power (Hoshino Paragraph [0049]) and pressure (Weiss Col. 1, lines 50-60).
In regard to Claim 14, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 13, wherein selective movement of the knob adjusts both the pressure and the volume of the fluid expelled through the oral irrigator handle (Weiss discloses in Col. 1, lines 53-58 the knob adjusts the pressure based on the opening of the valve. This is interpreted as also adjusting the volume of the fluid expelled because the wider the opening, the more volume of fluid will be expelled).  
In regard to Claim 15, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 13, wherein: the base includes a protrusion extending from a front face thereof (Weiss Fig. 2 & 3 depicts protrusion 24 extending upward from the bottom of the base and extending from the direction of the front face resulting in a generally cylindrical shape; and a cradle is defined within a front portion of the protrusion to at least partially receive the oral irrigator handle therein (Weiss Fig. 2 & 3 depict a cradle which receives the handle 14. The cradle is in the center of the protrusion and thus one half of the cradle is defined within a front portion of the protrusion and the other half is defined within a back portion of the protrusion).
In regard to Claim 16, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 15, further disclosing magnetically coupling the oral irrigator handle to the cradle at a desired position (Hoshino; Fig. 16, Paragraph [0147] discloses this embodiment the handle of the irrigator is magnetically coupled to the base for the purposes of more reliably connecting the irrigator to the base without precise alignment as disclosed in Paragraph [0025]).  
While the cradle includeing a first magnet device; and the oral irrigator handle includes a second magnet device corresponding with the first magnet is not explicitly shown in Fig. 16, Paragraph [0147] discloses the handle 220 and the base 212 are joined together by a magnetic force. A magnetic force requires two magnets of opposite poles in order for a magnetic connection to be made, thus there is inherently a first magnet device in the base 212 (the cradle is part of the base) and a second magnet device corresponding with the first magnet in the handle 220 to magnetically couple the oral irrigator handle to the base unit in arrangement shown in Fig. 16.
As a result of this combination, the limitation “the cradle includes a first magnet device” is met because the magnetic connection as taught by Hoshino in Fig. 16 is between the bottom of the handle and the base upon which the handle sits. Weiss
In regard to Claim 17, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 16, wherein the first and second magnet devices allow the oral irrigator handle to be magnetically coupled to the cradle at any one of a plurality of desired positions relative to the cradle (Hoshino, Paragraph [0025] discloses the advantage that the user may not have to precisely align the handle to achieve a mounted position. The handle may be coupled in any one of a plurality of desired positions initially, but then the magnetic forces would then set the handle in its final mounted position based on the interaction between the magnets).  
In regard to Claim 18, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 15, wherein: the oral irrigator assembly further comprises a tube fluidly connecting the oral irrigator handle to the fluid reservoir and the pressure assembly (Weiss; Fig. 2 shows hose 20 attached to handle 15 via outlet 22); and 4850-7855-6610\24Attorney Docket No. P262236.US.02the interface between the protrusion and the front face of the base forms a tube recess for at least partial receipt of the tube therein (Weiss; Col. 3, lines 4-10; Fig. 3, the back side of recess 28).  
In regard to Claim 19, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 18, wherein the tube wraps about the protrusion when the oral irrigator handle is magnetically coupled to the base (Weiss; Fig. 1 & 2 depicts hosing 20 around protrusion 24).  
In regard to Claim 20, Weiss as modified by Hoshino and Kinoshita discloses the oral irrigator assembly of claim 19, further comprising a tube routing aperture formed in a bottom portion of the base for at least partial receipt of the tube therein (Weiss; Col. 3, lines 4-10; Fig. 3, the front side of recess 28).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773